Case 20-10343-LSS Doc 3651 Filed 05/12/21 Page1of2

May 4, 2021

 

To Whom It May Concern:
This is what happen to me at an after-school scouts meeting at a church several times. | was 9 years old
in HM It is very hard to remember and | don’t want to remember. It is hard when you have nightmares
2 to 3 times per week about it. The scout leader asks me to sit down on his lap. He had already removed

 

There was another older man | remember sometimes that went to the church. They tried to
get me to lay down and do other things and | would not. This went on for two years or longer. Then guilt
set in and | said to them | don’t want to do this anymore and prayed to God to ask God to forgive me. |
do not know why but | never told my family. Nothing ever happened to me again like this. | do believe
that being molested like this caused me many emotional and relationship problems in my life that | will

not go into. | wish it did not happen to me at all.

i
6 WY 21 AvH i202

Qs iis

LI

 

 
Case 20-10343-LSS Doc 3651 Filed 05/12/21 Page 2 of 2

regan
oO

SHO ~o 4KIvrU hes
IVSS

losh] gq'wabemun on

a

Ue eleg et epteateee fet flcett tog tye ttfgtfeeg fet f tet fyt

 

 
